Citation Nr: 1129022	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  08-08 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Donna D. Ebaugh






INTRODUCTION

The Veteran served on active duty from February 1967 to February 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the RO in Montgomery, Alabama.

The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has redefined the Veteran's psychiatric appeal, as is listed on the title page of this decision.  


FINDING OF FACT

A current diagnosis of an acquired psychiatric disorder, to include PTSD, has not been established. 


CONCLUSION OF LAW

An acquired psychiatric disorder, including PTSD, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In the present case, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in November 2005, prior to the initial RO decision that is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Further, a March 2006 follow-up letter also advised the Veteran as to how VA assigns disability ratings and effective dates as per Dingess.  

The RO has effectively satisfied the notice requirements with respect to the issues on appeal, which were subsequently readjudicated in a February 2008 statement of the case.  Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

In compliance with its duty to assist, the RO associated the Veteran's service treatment records, VA outpatient treatment records, and private treatment records with the claims file.  Statements from the Veteran and his wife were also submitted.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.    

The Board acknowledges that the Veteran completed an authorization and consent form for private treatment records that were not associated with the file.  A review of the record indicates that the RO made two attempts to obtain the private treatment records and received no response from the private physician.  Such was communicated to the Veteran in a January 2011 letter.  The Veteran has not submitted copies of the treatment records.  The Board finds that the RO has fulfilled its statutory requirements regarding the duty to assist.   

Next, the Veteran was provided with two VA examinations for his acquired psychiatric disorder in December 2005 and March 2011.  The Board finds the VA examination reports, especially that of the March 2001 examination, reflect that the examiners reviewed the Veteran's claims file, past medical history, and the May 2007 statement from Dr. J., recorded his current complaints, conducted appropriate examinations and rendered appropriate opinions consistent with the remainder of the evidence of record.  The Board therefore concludes that the examinations are adequate for rating purposes.  See 38 C.F.R. § 4.2 (2010).  

Next, the Board observes that initially, the Veteran indicated that he wished to have a hearing before the Board.  He later indicated, in writing, that he desired a DRO hearing instead of a hearing before the Board.  Then, in November 2010, in a written statement, he withdrew his request for a DRO hearing. 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).  Service connection may also be granted on a presumptive basis for certain chronic disabilities, including arthritis, when such are manifested to a compensable degree within the initial post-service year. See 38 U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).

Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In addition to the laws and regulations outlines above, service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) medical evidence establishing a link between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2010). 

Here, the Veteran's claim of service connection for an acquired psychiatric disorder, to include PTSD, is based on various stressors, including coming under enemy attack and rescuing wounded soldiers in his platoon, and then returning to the scene to collect a vehicle left behind and coming under enemy attack again.  

A review of the record shows that the Veteran is the recipient of the Purple Heart Medal and two Silver Star medals for Gallantry.  He is also service-connected for residuals of a shrapnel wound that he sustained during one of those events.  The record itself corroborates the occurrence of the combat-related stressors.  No additional development on this point is necessary.  

Thus, as the Veteran has demonstrated evidence of combat-related stressors in service, the Board turns to the question as to whether he has a diagnosis of PTSD that has been attributed to his in-service stressors.  There is positive and negative evidence in this respect.

First, the Board acknowledges a private medical opinion by a psychiatrist, Dr. J., dated in May 2007 which diagnosed PTSD and attributed the same to the Veteran's experience in Vietnam.  The private psychiatrist indicated that the Veteran underwent a psychological evaluation in her office in February 2007, which included a review of the Veteran's VA records.  The psychiatrist indicated that she diagnosed the Veteran with PTSD, with mild to moderate severity, as a result of his exposure to combat in Vietnam.  Dr. J. indicated that the Veteran met the criteria for the diagnosis as outlined in DSM-IV.  She did not discuss any facts surrounding any current symptomatology or facts that support the criteria outlined in the DSM-IV.  Put another way, she did not offer any rationale or clinical data to support opinion/statement.  Such renders the opinion of very little probative value.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  

Next, the Board has considered two VA examination reports, dated in December 2005 and March 2011, respectively.  

In December 2005, after an extensive interview with the Veteran regarding his personal relationships, his work history and stress level there, as well as his history of retiring at age 55, the VA examiner concluded that while the Veteran's experiences in Vietnam continue to have some bearing on his current level of functioning, he did not meet the criteria for PTSD.  Specifically, the examiner found that the Veteran did not endorse the reexperiencing avoidance or hyperarousal symptoms that are required for a diagnosis.  The examiner did not assign any Axis I diagnosis, whatsoever.  

Contrary to the statement/opinion made by Dr. J., the December 2005 examiner provided rationale for her negative opinion.  She acknowledged that the Veteran endorsed some  residual symptoms of his Vietnam experiences.  However, in light of his coping mechanisms (writing a book, distracting himself when negative thoughts about Vietnam emerge), social activity, supportive relationships, and  high level of activity, she felt that the clinical evidence did not support a diagnosis of PTSD.  Further, the examiner assigned significant value to the Veteran's high level of activity and the fact that the Veteran denied that his experiences have any significant impairment on his level of functioning.  

Next, the March 2011 VA examiner conducted a thorough psychological examination.  At that time, the Veteran described personal relationships including three long-term marriages, lasting 12 years, 9 years, and his current marriage which has lasted almost 20 years.  He further described good relationships with his children and a great relationship with his current wife.  He further described his community activities including starting an organization to help military families with rent, utilities, car and home repairs.  He also reported that he was the leader of two different local veteran's service organization chapters as well as a Board member for two other veterans organizations.  He described his activities and leisure pursuits as enjoying participating in community and veteran's organizations.  He reported no history of suicide attempts or violence/aggressiveness.  He also reported no issues associated with alcohol abuse or other substance abuse.  

The March 2011 VA examiner noted that the Veteran's appearance was clean, neatly groomed and casually dressed.  His speech was spontaneous, clear and coherent.  His attitude was cooperative, friendly, relaxed and attentive.  His affect was appropriate.  He described his mood as usually good and happy.  His attention was intact.  He was oriented to person, time, and place.  His thought process was unremarkable.  His thought content was unremarkable.  He reported no delusions.  His judgment was described as understanding the outcome of his behavior.  He reported no sleep impairment, no hallucinations, no inappropriate behavior, no obsessive or ritualistic behavior, no panic attacks, and no homicidal or suicidal thoughts.  He had good impulse control and no episodes of violence.  He was able to maintain a minimum level of personal hygiene.  He had no problem with activities of daily living.  All aspects of his memory were normal. 

Regarding PTSD symptoms specifically, the March 2011 examiner noted that persistent avoidance of stimuli was demonstrated by the Veteran's markedly diminished interest or participation in significant activities, and that persistent symptoms of increased arousal were demonstrated by irritability or outbursts of anger.  He also reported feelings of survivor's guilt and that for 25 years he put everything behind him and hardly ever thought about his experiences in Vietnam.  He reported that most people never knew he was a veteran.  He reported that he felt like he did not deserve all the rewards and needed to pay back and that was why he was currently so involved with veterans.  He reported that he did not have the typical night sweats or flashbacks and that when he did have a flashback, it did not consume or overwhelm him.  He reported that he felt that he had to help someone and that consumed him.  

While the March 2011 VA examiner determined that the Veteran's stressors were in fact related to fears of hostile military activity, the VA examiner concluded that the Veteran's symptoms were not consistent with a diagnosis of PTSD or any other mental disorder.  The March 2011 VA examiner further explained that a diagnosis of PTSD was not warranted because during the clinical interview the Veteran did not report symptoms in terms of number, frequency or intensity to support a diagnosis of PTSD.  The Veteran has never been treated for PTSD.  The only documentation of a diagnosis was a brief letter by a civilian psychiatrist who did not provide an explanation of the Veteran's symptoms or anything to support a PTSD diagnosis.

As discussed above, the Board finds that the private opinion has no probative value because no rationale for the opinion was provided and no details regarding any facts considered were discussed.  Further, the private psychiatrist did not respond to two requests for records.  The Veteran was informed that the private psychiatrist had not responded to requests for records, and he did not take it upon himself to obtain the records.  Therefore, the degree of thoroughness of the evaluation is unknown as are the Veteran's responses to any questions the psychiatrist may have asked in reaching her opinion.  As the private psychiatrist did not articulate any facts or sound reasoning for her conclusion, the Board finds the private opinion has no probative value. 

In contrast, the two VA examinations were based on thorough clinical evaluations which are documented in the record.  Both examiners provided rationale for their opinions as to why the evidence does not support a diagnosis of PTSD.  Moreover, following a discussion of the Veteran's complete mental picture, the examiners explained how that the Veteran's symptoms did not meet the criteria for any mental disorder.  The Board assigns a high probative value to both of the VA examinations.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994) (the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

As the competent and credible evidence shows that the Veteran has no current mental disorder, the Board has no choice but to deny the claim.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

The Board recognizes that the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, unlike the facts presented in McClain, the Veteran's claim does not involve a disability that may have resolved during the pendency of the appeal.  Rather, as explained, the totality of the evidence does not support a finding that the Veteran has carried a diagnosis of PTSD, or any other acquired psychiatric illness, at any time during the appeal period.  The Board again notes that the opinion provided by Dr. J. has been found to lack probative value when weighed against the two VA opinions. 

The term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1 (2010).  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  A symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Based on the foregoing, as an acquired psychiatric disorder, to include PTSD, has not been shown, the appeal is denied. 
    

In reaching its conclusion, the Board has also considered the Veteran's statements, that he has a psychiatric disorder (PTSD) demonstrated by sleep disturbances, drinking himself to sleep, survivor's guilt, and an obsession with being involved with veterans' activities.  The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Here, while the Board finds the Veteran's statements regarding survivor's guilt, experiencing sleep problems, consuming alcohol, and increased interest in veteran's activities are credible, the Board finds that the Veteran is not competent to provide testimony regarding the diagnosis of a mental disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Medical professionals have examined and tested the Veteran in conjunction with a review of his medical history, to include his own personal history and complaints, and have opined that the evidence does not support a diagnosis of an acquired psychiatric disorder, to include PTSD.  Rationale was provided.  Therefore, the Veteran's assertion/opinion regarding the claimed diagnosis of a mental disorder is found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

ORDER

The claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied. 



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


